IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00069-CV

                   IN THE INTEREST OF L.A.S., A CHILD,



                      From the County Court at Law No. 2
                            Johnson County, Texas
                          Trial Court No. D201100190


                          MEMORANDUM OPINION


      Appellant, Rachel Danneman, filed her notice of appeal on February 27, 2013,

challenging an “Interlocutory Order of Termination” entered on February 12, 2013.

Subsequent to appellant’s filing of her notice of appeal, the trial court granted a motion

for new trial filed by appellant and a motion to non-suit filed by the Texas Department

of Family and Protective Services. On June 3, 2013, appellant filed a motion to dismiss

her appeal in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would

not prevent the parties from seeking relief to which they would otherwise be entitled.

Accordingly, the motion is granted, and the appeal is hereby dismissed.
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 13, 2013
[CV06]




In the Interest of L.A.S.                             Page 2